The within appeal cannot be maintained as an appeal from a final judgment because the judicial labor has not been concluded. As an interlocutory appeal, it is untimely as the motion for rehearing did not toll the time for the filing of an interlocutory appeal from a compulsory counterclaim. Travelers Express, Inc. v. Acosta, 397 So.2d 733 (Fla. 3d DCA 1981). Accordingly, the appeal is dismissed without prejudice.
The appeal is removed from the oral argument calendar of Friday, July 7, 1989.
It is so ordered.